      Case 1:20-cr-00482-VEC Document 38 Filed 12/10/20 Page 1 of 2




              USDC SDNY
              DOCUMENT
              ELECTRONICALLY FILED
              DOC #:
                                               December 10, 2020
              DATE FILED: 12/10/2020
BY ECF
Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
                                                MEMO ENDORSED
New York, NY 10007

       Re:   United States v. Mack Duodu,
             20 Cr. 482 (VEC)

Dear Judge Caproni:

       I write with the consent of Pretrial Services and no objection from the
government to request that the Court modify Mr. Duodu’s bail conditions to
place him on a curfew, with the hours to be set by Pretrial Services, in lieu of
home incarceration.

       Mr. Duodu is in compliance with the conditions of release and has been
compliant since his March 18, 2020 release. He obtained the Court’s
permission to do construction and renovation-type work to exteriors and
unoccupied interiors on September 18, 2020, and has engaged in that work
without incident since that time. Mr. Duodu requests to move to a curfew
now so that he can go to stores for supplies when his elderly boss needs him
to do so, run personal errands with more flexibility, and pursue additional
appropriate work opportunities consistent with the current limitations on his
work.

      Mr. Duodu’s supervising U.S. Pretrial Services Officer, Ashley Cosme,
consents to this request. Assistant U.S. Attorney Jonathan Rebold defers to
Pretrial Services.

                                               Respectfully submitted,
                                                /s/ Clay H. Kaminsky
                                               Clay H. Kaminsky
                                               Assistant Federal Defender
                                               (212) 417-8749 / (646) 842-2622

cc:    AUSA Jonathan Rebold
       USPSO Ashley Cosme (by email)
             Case 1:20-cr-00482-VEC Document 38 Filed 12/10/20 Page 2 of 2

Application GRANTED. Mr. Duodu's bail conditions are hereby modified from home incarceration to a curfew
to be set by pretrial services.

SO ORDERED.


                            Date: December 10, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
